Title: Abigail Adams to John Adams, 22 August 1776
From: Adams, Abigail
To: Adams, John


     
      Boston August 22 1776
     
     Yours of August 12 came to hand by last Nights post. Mr. Adams and Coll. Whipple are not yet returnd so that I know not what you have wrote by them, but by your Letter of this date I suppose tis something relative to your Return. I shall this morning in consequence of your Letter write to Mr. Bass who I make no doubt will be very ready to come for you. I shall write to my Father to request of him that he would endeavour to procure for you a couple of Horses. I shall try some other Friends and will fix of Bass as soon as tis possible to procure Horses for you.
     As to the other matters you desired to be informed of, at present I am not capable of acquainting you any further than that I do not believe we have a 100 men as soldiers in this Town. I now and then see a scattering one, but the Militia are not yet come in. Fort Hill is a Beautiful peice of work, I am told not Eaquel to Dorchester. There are about 15 or 20 fine large peices of cannon mounted with Ball &c. by the side of them. We have spaird 700 Barrels of powder to N.Y. We have 600 left as publick Stores. What force we have else where I know not. I have inquired but find every person I have asked as Ignorant as I am. I can learn more in one hour from General Palmer relative to the state of things than I can from all the rest of the persons I converse with and yet I have inquired of those who I think ought to know.
     I hear General Lincoln is appointed in the room of Ward. Has he Spirit enough, has he activity, has he ambition enough for the place?—I will endeavour to be informd of all you inquire about and write you the best account I can. As to applying to —— for Horses, I remember the old proverb, he who waits for dead mens shooes may go barefoot. It would only lengthen out the time, and we should be no better of, than before I askd. I will have them if they are to be had at any price, and they may pay for them. I think you have done your part. I am told that they will appoint somebody to releave you but will not release you.
     As to one article you ask about I can tell you we have no scarcity of provisions. In Town upon account of the small pox they are very dear. Ever since june there has been no want of rain and as great a vegatition as was ever known. I have been in Town six weeks yesterday. Charlly is better. He is exceeding full, but the little creature is as patient as a Lamb. We carry him out into the air all we can, in the Height of dog days a very bad time for small pox; but we think he will do well. I hope to be able to get Home by the Last of Next Week.
     I shall rejoice exceedingly.
     Nabbys are most all turnd and going of. She looks speckled.
     I am in great Haste, Mr. Cranch and family leave me tomorrow.
     I will write by mondays post. Adieu ever Yours,
     
      Portia
     
    